DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 1 has been amended, claims 4-5, 10-20 have been cancelled, new claims 21-30 have been added and claims 1-3, 6-9, 21-30 are pending as amended on 04/01/22. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 04/01/22. In particular, claim 1 has been amended to include features “forming a recycled treatment fluid comprising at least a portion of the oleaginous fluid or the aqueous fluid or both; and using the recycled treatment fluid to perform a treatment operation in at least a portion of a subterranean formation.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
7.        This application is a 371 of PCT/US2019/040466 07/03/2019 PCT/US2019/ 040466 has PRO 62/714,445 08/03/2018.

Response to Amendment
8.         Applicant's amendment filed on 04/01/22, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to objection of claim 1 filed on 04/01/22, have been fully considered but are moot in view of amendment. Accordingly, previous objection has been withdrawn. 
10.          Applicant's arguments with respect to rejection of claims 1-4, 6, 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Bilhartz (US 3594314), claim 5 under 35 U.S.C. 103 as being unpatentable over Bilhartz in view of Allison (US 4277352), and claim 7 under 35 U.S.C. 103 as being unpatentable over Bilhartz filed on 04/01/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Regarding, Applicants arguments of full and clear statement of the rejection, it has been noted that Allison’s disclosure is simplified and further, at least during the interview with the applicants on 03/29/22, the examiner has explained to applicants the exact cited part, e.g. column 2, lines 6-18 of Allison. Applicants arguments regarding the centrifugation in Bilhartz has been respectfully considered but are not persuasive because prior art expressly discloses centrifugation to separate the aqueous and non-aqueous phase. Further, regarding the combination of two prior arts, Bilhartz does not disclose using the recycled treatment fluid to perform a treatment operation in at least a portion of a subterranean formation.
            However, Allison discloses a separation of the oil and aqueous phase by demulsifiaction of an emulsion and recycling of the aqueous phase into oil-bearing subterranean formation for the oil recovery (column 2, lines 6-18).
            It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Bilhartz by recycling of the aqueous phase into oil-bearing subterranean formation as taught by Allison for the oil recovery.

Election/Restrictions
11.        Newly submitted claims 22-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
            Group I:    Claims 1-3, 6-9, 21 are directed to a method, wherein the method step does not require introducing a brine into the oil-in-water emulsion treatment fluid.
                       Group II:   New claims 22-30 are directed to a method, wherein the method step requires introducing a brine into the oil-in-water emulsion treatment fluid.
              The inventions are distinct, each from the other because of the following reasons:          
              Inventions  Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions e.g. Group II method step requires the introducing a brine into the oil-in-water emulsion treatment fluid while Group I method step does not require the introducing a brine into the oil-in-water emulsion treatment fluid.
           Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. In this Office action claims 1-3, 6-9, 21 are examined.

Claim Rejections - 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.         Claims 1-3, 6-9, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Bilhartz (US 3594314) in view of Allison (US 4277352).
            Regarding claims 1-3, 6, Bilhartz discloses a method of introducing a demulsifier such as quaternary ammonium compound, e.g. lauryl pyridinium chloride into an oil-in-water emulsion from the oilfield refinery, wherein the emulsion comprising oleaginous phase and an aqueous phase, and centrifuging at least a portion of the oil-in-water emulsion to separate at least a portion of the oil-in-water emulsion into an oleaginous fluid and an aqueous fluid (column 1, lines 43-48, column 3, lines 3-18, column 7, lines 44-49, column 8, lines 28-40). Bilhartz further discloses forming a recycled treatment fluid comprising oleaginous fluid, aqueous fluid or both (column 5, lines 25-40).  Bilhartz does not disclose using the recycled treatment fluid to perform a treatment operation in at least a portion of a subterranean formation.
            However, Allison discloses a separation of the oil and aqueous phase by demulsifiaction of an emulsion and recycling of the aqueous phase into oil-bearing subterranean formation for the oil recovery (column 2, lines 6-18).
            It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Bilhartz by recycling of the aqueous phase into oil-bearing subterranean formation as taught by Allison for the oil recovery.
            Regarding claim 7, Bilhartz does not expressly disclose the quaternary ammonium compound is mixed with a solvent prior to introduction into the oil-in-water emulsion treatment fluid. 
              However, Bilhartz expressly discloses diluents or appropriate solvents may also be employed at any stage in the operation and numerous variations and modifications can be done to aid demulsification (column 6, lines 27-38). It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Bilhartz by dissolving or mixing the demulsifier such as quaternary ammonium compound in a diluent or solvent prior to introduction into the oil-in-water emulsion to aid demulsification. 
            Regarding claim 8, Bilhartz discloses the method wherein before the step of centrifuging, mixing the quaternary ammonium compound and the oil-in-water emulsion to allow the oil-in-water emulsion to at least partially separate (column 7, lines 43-50, column 8, lines 29-36). 
            Regarding claim 9, Bilhartz discloses the oleaginous fluid comprises 46% oil (column 8, line 37) fall into instant claim range of at least 40% of the oleaginous phase of the oil-in-water emulsion by volume.
           Regarding claim 21, Bilhartz discloses the centrifugation performed at integrated petroleum refinery (column 1, lines  13-17, column 1, lines 43-48, integrated petroleum refinery read on well site).

Conclusion
15.     References Arciszewski (US 2006/0237372) and Durrieu (US 5154857) were cumulative in nature to the above rejection and thus not set forth.
16.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766